Title: To Thomas Jefferson from William Short, 9 September 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Sepr. the 9th. 1790

It is not yet known here with what eye the British Minister views the late vote of the national assembly for augmenting their ships in commission. The preparations in England were already carried on with so much activity that no alteration seems to have taken place there. Lord Howe is now cruising with his fleet off the coast. It is supposed he will not be long out. The Spanish fleet has not yet returned into port, but it does not seem to be apprehended that it is the design of these two fleets to meet.
The Dutch fleet contrary to public expectation has returned to  the Texel. Some say it is only to take in further provisions and then to join a British fleet and go into the Baltic. This however is only conjecture, and loses its probability as well from the season being so far advanced, as from the circumstance of a pacification having taken place between Russia and Sweden.—Preliminary articles were signed by an officer of each army (commissioned ad hoc) on the 14th. of last month. These articles are entirely on the principle of status quo at the beginning of the late war. It is not yet known what has been the leading motive of Sweden in making so sudden a peace. It is apprehended that it is without the participation of the British and Prussian cabinets.—The Porte had not been punctual in paying the promised stipend, so that the King of Sweden will have to bear the expences of a war begun and ended by treachery, and which has cost him near forty thousand subjects and embarassed his finances.
The question of paper money still continues to be discussed both in the national assembly and out of it. Nantes has declared in favor of them; several other commercial towns against them. The districts of Paris are now assembled in order to express their opinion also. It is not known what will be the result, but the public mind which has already vibrated seems now to be turning in favor of the paper system.
Should this paper emission take place, it will be for the purpose of paying off the dette exigible. Still it seems to me unavoidable that a great part of it will be diverted to supply immediate exigencies. I mean the debt that accrues every day, and which ought to be paid by the regular revenue. The taxes not being collected, government will be obliged to make use of the paper-money. This system is already begun. By Mr. Necker’s report last May it appeared there would remain eleven millions in the treasury at the end of the year, but by a failure in the collection of the taxes the assembly was obliged a day or two ago to vote ten millions of paper money for momentary exigencies. It was then urged that there was not money in the treasury for the next days payments.
A general uneasiness seems now to pervade the minds of all parties, particularly those who surround the throne. Apprehensions of riot and disorder are entertained without any fixed reason. The conjectures of all float in this uncertainty and augment the alarms of each other. Many suppose a design in the party attached to the Duke of O——to excite disorders in hopes of satisfying their ambitions by them. The incendiary papers increase every  day in number, and force. All parties are attacked in them except the most popular corner of the assembly headed by Barnave and the LaMeths.—The Marquis de la fayette has sworn enemies in all the parties, owing to his having endeavoured to conciliate them all. Many of the gardes nationales have the popular sentiments which are supported by the faction in the assembly, and consequently see with an unfavorable eye, their general disposed to support subordination both in the army, and in the state, which appears to them contrary to those sentiments. He lately assembled deputies from the several battalions of the Parisian gardes nationales, in order to induce them to vote their thanks to M. de Bouillé and the gardes nationales who had acted under him at Nancy. To his astonishment these deputies seemed unwilling to do it, under an idea that the blood of citizens having been shed, it was proper to have further information. The deputies adjourned without coming to any resolution. They however assembled again yesterday and voted them thanks unanimously.—This shews that the Marquis has still a great deal of influence over them, but not so much as formerly. Every thing is done to destroy his confidence among them. Should this take place, it is impossible to say what would be the consequence, for it is evident that hitherto he and the gardes nationales have been the only barrier to the tumults and riots for which thousands in Paris seem now to be prepared.
A motion has been lately made in the assembly and carried for prosecuting the authors of the mob mentioned in my last, and for directing the municipality to preserve the public tranquillity. Nothing has since occurred to shew what effect will have been produced by this motion.
No person is talked of to fill Mr. Necker’s place. It is possible that it will remain vacant. Mr. Lambert has always been comptroller general, and still continues so. The other ministers are yet in place, and nothing said about their going out.
Mr. Swann of Boston, whom you know, has made a contract with ministry for furnishing a certain quantity of ship-timber. He is now pressing a contract of a different nature. It is to furnish their fleets and troops in the West Indies with salted provisions. His offer is to supply them ten ⅌ cent cheaper than their present price and to recieve in payment the debt due to France from the United States. The contractors or Regisseurs had refused his proposals. He has since made them known to the committee of finance, and he thinks they will take the matter up and force the  Regisseurs to contract with him.—I know nothing of this matter except from him, and I hope the subject will not be mentioned, if at all, to me before I shall be able to give some information of the manner in which Congress intend to realize their vote which you formerly communicated to me. Should Mr. Swann make such a contract as he speaks of it is much to be desired that he should be punctual in its fulfillment. He tells me that he shall be supported by several rich bankers of Paris. It will be an advantageous circumstance that our salted provisions should have this great experiment made on them as I have no doubt they will bear the comparison with those which are at present received from Ireland.
Nothing has been done by the committee of imposition since my last. Their reports on various subjects of taxation are ready, but the assembly has not yet found time to hear them. Their leading idea is to convert a great part of the revenue into one land tax, to be paid monthly. This will amount to far upwards of 300. millions. Many of the assembly are averse to this principle of taxation and have expressed their sentiments. Should they agree on the principle however a great difficulty still remains in proportioning this revenue among the different departments, without counting the same difficulty which will exist among the different districts of the same department and again among the different municipalities of the same district. This work if practicable must require a long time to be carried into execution, much more than can be admitted by the present situation of finances.—As to my own part it appears to me, that the system of administration adopted here is such that the taxes the most easily paid would not be collected under it; and that the taxes proposed are such as could not be collected under the best system of administration. It is not difficult to foresee a part of what this will lead to, but it may lead much farther than seems now to be apprehended. I beg you to accept assurances of the unalterable attachment with which I am, my dear Sir, your friend & servant,

W. Short

